175 S.E.2d 324 (1970)
Billy P. ROOKS, Employee-Plaintiff,
v.
IDEAL CEMENT COMPANY, Employer Self-Insurer, Defendant.
No. 705IC247.
Court of Appeals of North Carolina.
July 15, 1970.
Certiorari Denied August 28, 1970.
*325 Earl Whitted, Jr., Goldsboro, for plaintiff appellant.
Stevens, Burgwin, McGhee & Ryals, by Ellis L. Aycock, Wilmington, for defendant appellee.
BROCK, Judge.
Appellant's main assignment of error is that the findings of fact and conclusions of law and award as made by Deputy Commissioner Delbridge and affirmed by the Full Commission are not supported by competent evidence. More specifically, appellant contends that Deputy Commissioner Delbridge's finding of fact No. 4 was based upon a letter of one Dr. Dineen which was hearsay and incompetent. Consequently, he argues that the opinion and award of Deputy Commissioner Delbridge was not based on competent evidence.
Appellant stipulated that Dr. Dineen's letter could be used in evidence; he is therefore in no position to complain that it was so used. This assignment of error is without merit.
Appellant also argues that where the medical opinions of two physicians conflict as to the condition of the claimant in a workmen's compensation claim the conflict should always be resolved in favor of the claimant rather than against him. Appellant's argument completely overlooks the necessity for someone to pass upon the credibility of witnesses. The Industrial Commission has the duty and authority to resolve conflicts in testimony whether medical or not. If the findings made by the Commission are supported by competent evidence they must be accepted *326 as final truth. Petty v. Associated Transport, 4 N.C.App. 361, 167 S.E.2d 38.
The order appealed from is
Affirmed.
BRITT and HEDRICK, JJ., concur.